 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoaz Spinning Company,Inc.andTextileWorkersUnionofAmerica,AFL-CIO,CLC.Case10-CA-8116June 18, 1970DECISION AND ORDERBY MEMBERS FANNING, MCCULLOCH, ANDJENKINSOn March 5, 1970, Trial Examiner Harold X.Summers issued his Decision in the above-entitledproceeding, in which he granted the General Coun-sel'sMotion for Summary Judgment, found that theRespondent, Boaz Spinning Company, Inc., had en-gaged in certain unfair labor practices as alleged inthe complaint, and recommended that it cease anddesist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision. Thereafter the Respondent filed excep-tions, with a brief, to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made in this case and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.' The Board has considered the Trial Ex-aminer's Decision, the Respondent's exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified below.RemedyIn order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial year of certifi-cation as beginning on the date the Respondentcommences to bargain in good faith with the Unionas the recognized bargaining representative in theappropriate unit. SeeMar-Jac Poultry Company,Inc.,136 NLRB 785;Commerce Company d/b/aLamar Hotei,140 NLRB 226, 229, enfd. 328 F.2d600 (C.A. 5), cert. denied 379 U.S. 817;Burnett'We adopt the Trial Examiner's ruling on theGeneral Counsel'sMotionfor Summary Judgment,and find nomerit in the Respondent's argumentthat it is entitled,as a right of due process,to a hearingin this case, and,similarly,was entitled to a hearing on its objections in the underlyingrepresentationcase Theevidenceupon whichthe Boardfound that theRespondent had engaged in conduct necessitating the settingaside of thefirst election was documentary and notdisputed,consistingof preparedspeeches admitted to have been deliveredby theRespondent to its em-ployeesConstructionCompany,149 NLRB 1419, 1421,enfd. 350 F.2d 57 (C.A. 10).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Boaz Spinning Com-pany, Inc., its officers, agents, successors, and as-signs, shalltake the action set forth in the Trial Ex-aminer'sRecommended Order.TRIAL EXAMINER'S DECISIONHAROLD X. SUMMERS, Trial Exaiminer: This casearises on a Motion for Summary Judgment filed bythe General Counsel of the National Labor Rela-tions Board (hereinafter called the General Counseland the Board, respectively).The General Counsel had issued a complaint' al-leging that Boaz Spinning Company, Inc. (hereinRespondent), had engaged in and wasengaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the National Labor RelationsAct (the Act). The answer to the complaint ad-mitted some of its allegations, denied others, andpleaded affirmatively; in effect, it denied the com-mission of any unfair labor practices.On or about February 9, 1970, the GeneralCounsel filed the Motion for Summary Judgment,to which was attached,inter alia,copies of certaindocuments which are part of the record in a Boardrepresentation case involving Respondent, Case10-RC-75897. In support of the motion, theGeneral Counsel contended that, on the pleadingsherein viewed in the light of the representationproceeding, there were no issues of fact or lawrequiring a hearing herein and that a decision find-ing the violations as alleged in the complaint shouldbe issued. Thereafter, I issued a telegraphic orderrequiring the disclosure of any material unresolvedissueslitigable before and requirin a hearing by aTrial Examiner, and Respondent filed its responsein apt time.The Representation Proceeding2In Case 10-RC-7587, pursuant to a Stipulation'The complaint was issuedon January 22, 1970 The unfair labor prac-tice charge initiatingthe proceeding was filed on January 12'Administrativeor officialnoticeis taken of the recordin this relatedrepresentation proceeding as the term"record" is definedin Sections102 68 and 102 69(f) of theBoard'sRules (Rules andRegulations andStatementsof Procedure,NationalLaborRelations Board,Series 8, asamended)SeeLTV Electrosistems, Inc ,166 NLRB 938, enfd 388 F 2d683 (C A 4, 1968),Golden Age Beverage Co ,167 NLRB 151, enfd 415F 2d 26 (C A 5, 1969),lnterthpeCompany,Division of Harris-lntertppeCorporation v Penello,269 F Supp 573 (D C Va , 1967),lntert pe Com-pany v N L R B ,401 F 2d 41 (C A 4, 1968),Follett Corporation, et al,164 NLRB 378, enfd 397 F 2d 91 (C A 7, 1968),Section9(d) of the Na-tional Labor Relations Act183 NLRB No. 70 BOAZ SPINNING COMPANY, INC.for Certification Upon Consent Election approvedonNovember 21, 1968, the Board's RegionalDirector for Region 10 conducted an election bysecret ballot among the employees in a stipulatedappropriate bargaining unit to resolve a questionconcerningrepresentation.TheparticipatingUnion,TextileWorkersUnionofAmerica,AFL-CIO, CLC (the Charging Party in the instantproceeding and herein called the Union), havingfailed to receive a majority of the votes cast, filedtimely objections to the election.The Regional Director, in his Report on Objec-tions issued April 1, 1969, found that the Union'sobjections raised no material or substantial issuesaffecting the results of the election, and he recom-mended to the Board that they be overruled andthat a certification of the results of the November1968 election issue. The Union filed exceptions. OnJune 30, 1969, the Board' issued a Decision, Order,and Direction of Second Election' in which it dis-agreed in part with the Regional Director's findingsand conclusions and rejected his recommendationas to the disposition of the matter. With specificreference to one (of the five) ground for objection,the Board found that, in two preelection speechesdelivered to employees by Respondent's vice pre-sident of manufacturing and its president, respec-tively,Respondent (1) in effect narrowed theirchoice to having no union or engaging in a strike,thereby implying that union representation was fu-tile, (2) expressly announced that it was the fountof all present and future benefits, benefits whichcould not be improved by resort to collective bar-gaining, (3) communicated the message that theemployees did not need a union to achieve what itwould give them in any event, and (4) less-than-subtly suggested to them that they were better offwithout a 'union than with one. "In summary," saidthe Board, "the whole of the message to the em-ployees was to instill in them a fear of the adverseeffects of collective bargaining, coupled with theadmonition that the selection of the Petitioner astheir bargaining agent was a complete excursioninto futility." Having found merit in this ground forobjection, the Board set aside the election.A second election was conducted on July 31,1969, at which the Union received a majority of thevotes cast.Respondent filed timely objections to this elec-tion, asserting that the Board s action in reversingthe Regional Director's decision as to the first elec-'Member Zagoria dissenting' 177 NLRB 788° 179 NLRB 655, MemberZagoria dissentedeRespondent urges that the Board did not address ifself to Respondent'salternative request that a hearing be held on the issue of the speeches It isclear,however, that the Board,in resolving the question,thereby deter-mined that there were no substantial and material factual issues requiring ahearingrKrieger-Ragsdale& Compan', Inc , 159 NLRB 490, enfd 379 F 2d 517(C A 7), certdenied 389US 1041,Macomb Potter, Company vN L R B ,376 F 2d 450 (C A7),HowardJohnsonCompany,164 NLRB609tionwas violative of the Act and contrary toestablished judicial decisions and that, therefore,the second election, conducted within 12 months ofa valid election covering the same bargaining unit,was improper and contrary to law. The RegionalDirector, in his report of August 18, 1969, foundthe objections to be without merit and recom-mended that they be overruled; and, in view of theresults of the second election, he recommendedthat the Union be certified as the exclusive bargain-ing representative of the employees in the stipu-lated bargaining unit.Respondent filed exceptions to the RegionalDirector's report. In an extended discussion of thecontents,meaning,and legal effect of the speechesgiven before the first election, it asked that theBoard reconsider and reverse its decision settingaside that election and that it certify the results ofthat election. The Board, in a Supplemental Deci-sionand Certification of Representatives issuedNovember 20, 1969,5 adopted theRegionalDirector's findings and recommendations and cer-tifiedtheUnion as the involved employees'representative.Ruling on the MotionRespondent here opposes the General Counsel'sMotion for Summary Judgment on the grounds thatthe Board (I) acted erroneously in setting aside theelection of December 19, 1968, on the basis of thedelivery of speeches in question, and (2), in anyevent, should not have determined the issuewithout a hearing. Consequently-the argumentruns-the election of July 31, 1969, was invalid,presumably because it was conducted in violationof Section 9(c)(3) of the Act.These grounds and this argument are preciselythose which Respondent presented to the Board inCase 10-RC-7587 and which the Board disposed ofin itsDecision,Order, and Direction of SecondElection therein.'It is established Board policy, in the absence ofnewlydiscoveredorpreviouslyunavailableevidence, not to permit litigation before a Trial Ex-aminer in an unfair labor practice case of issueswhich were or could have been litigated in a priorrelated representation proceeding.This policy isapplicable even though no formal hearing on objec-tions has been provided by the Board; such a hear-ing is not a matter of right unless substantial andmaterial issues are raised.'Respondent here does801,MetropolitanLifeInsuranceCompany,163 NLRB 579 SeePittsburghPlateGlassCompany v N L R B,313 U S 146, 162 (1941), NLRB Rulesand Regulations,Sections102 67(f) and 102 69(c)'O K Van and Storage, Inc ,127 NLRB 1537, enfd 297 F 2d 74 (C A5) SeeN L R B v Air Control Products of St Petersburg,Inc , 335 F 2d245, 249 (C A 5) "If thereis nothingto hear,then a hearing is a senselessand useless formality" See alsoN L R B v Bata Shoe Compam, Inc , 377F 2d 821, 826 (C.A 4), cert denied 389 U S 917 "thereis no require-ment, constitutional or otherwise,that there be a hearing in the absence ofsubstantial and material issues crucial to the determinationof whetherNLRB election results are to be acceptedfor thepurposesof certification " 610DECISIONSOF NATIONALLABOR RELATIONS BOARDnot claim to present any newly discovered or previ-ously unavailable evidence, nor does it claim to beraising . any genuine and substantial fact issue notpreviously passed on by the Board.There are no unresolved matters requiring anevidentiaryhearing.Consequently, theGeneralCounsel'sMotion for Summary Judgment isgranted.On the basis of the record, I make the following:Findings and ConclusionsRespondent is, and has been at all times materialherein, an Alabama corporation, with its place ofbusiness located at Guntersville, Alabama, where itisengaged in the manufacture and sale of textileproducts. During the calendar year preceding theissuance of the instant complaint, which period isrepresentative of all times material herein, it soldand shipped finished products valued at in excess of$50,000 directly to customers outside the State ofAlabama. Respondent is, and has been at all timesmaterial herein, engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The Union is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.The following employees constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees oftheRespondent'splantatGuntersville,Alabama, but excluding office clerical em-ployees, professional employees, guards, andsupervisors within the meaning of the Act.On July 31, 1969, in an election conducted underthe supervision of the Regional Director for Region10, a majority of the employees in the bargainingunit described above designated and selected theUnion as their representative for the purpose ofcollective bargaining with Respondent with respectto rates of pay, wages, hours of employment, andother terms and conditions of employment; and, onNovember 20, 1969, the Board certified the Unionas the exclusive collective-bargaining representativeof all the employees in the bargaining unit. At alltimes since November 20, 1969, the Union hasbeen, and is, the representative of the majority ofthe employees in the bargaining unit, and, by virtueof Section 9(a) of the Act, the exclusive represen-tative of them all.On or about December 5, 1969, and at all timesthereafter, the Union requested Respondent to bar-gain collectively with the Union as the exclusiverepresentative of all the employees in the bargain-9 In the event no exceptionsare filed as provided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings,conclusions,and recommendedOrderherein shall, as provided inSection 10248 of the Rules and Regulations, be adopted by the Board andbecomeits findings,conclusions, and order, and all objections thereto shallbe deemedwaived forall purposesing unit with respect to their rates of pay, wages,hours of employment, and other terms and condi-tions of employment; but on or about January 6,1970, and at all times thereafter, Respondentrefused,and continues to refuse, the Union'srequest.Respondent's refusal to bargain collectively withthe Union, as described above, constitutes unfairlabor practices within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theAct.Upon the foregoing findings and conclusions andthe entire record in this case and pursuant to Sec-tion 10(c) of the Act, I hereby recommend that theBoard issue the following:ORDERSBoazSpinning Company, Inc., of Guntersville,Alabama, its ocers,agents,successors, and as-signs,shall:1.Cease and desist from:(a)Refusingto bargain collectively with TextileWorkers Union of America, AFL-CIO, CLC, as theexclusivecollective-bargaining representativeofthosein a bargainingunit consisting of the produc-tion and maintenance employees at its Guntersville,Alabama, plant, but excluding office clerical em-ployees, professional employees, guards and super-visors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their right to self-organization, to formlabor organizations, to join or assist any labor or-ganization,tobargaincollectivelythroughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, and torefrain from any and all such activities.2.Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a)Upon request, bargain collectively with saidlabororganizationas the exclusive bargainingrepresentative of the employees in the above-describedbargaining unit.(b)Post at its Guntersville, Alabama, plantcopies of the attached notice marked "Appen-dix." 10 Copies of said notice, on forms providedby the Regional Director for Region 10 of theBoard, after being duly signed by Respondent'sauthorized representative, shall be posted by itimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where10 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National Labor RelationsBoard" shall be changed to read"Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing an Order of the National LaborRelations Board " BOAZ SPINNINGnotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced,or covered by any other material.(c)Notifythe RegionalDirector for Region 10,inwriting,within 20 days from the receipt of thisDecision!' whatstepshave been taken to complyherewith."" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 10, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to the recommended Order of a Trial Ex-aminer of the National Labor Relations Board andin order to effecuate the policies of the NationalLabor Relations Act, as amended,we hereby notifyour employees that:WE WILLupon request,bargain collectivelywithTextileWorkersUnion of America,AFL-CIO, CLC, asthe exclusive bargainingrepresentative of the nonsupervisory produc-COMPANY, INC.611tion and maintenance employees in our Gun-tersville, Alabama, plant.WE WILL NOT, by refusing to do this or byany similar conduct, interfere with, restrain, orcoerce our employees in the exercise of theirrights to organize, to form, join, orassist alabororganization, to bargain collectivelythrough a bargaining representative chosen bythemselves, to engage in other concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any such activities.BOAZ SPINNINGCOMPANY, INC.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 730 Peachtree Street, NE., Atlanta,Georgia 30308, Telephone 404-526-5760.427-258 O-LT - 74 - 40